      Case 2:19-cv-02060-HLT-GEB Document 64 Filed 03/01/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


MICHAEL FARRIS, M.D.,                                       )
                                                            )
                              Plaintiff,                    )
                                                            )
v.                                                          )   Case No. 19-2060-HLT-GEB
                                                            )
LABETTE COUNTY MEDICAL CENTER,                              )
                                                            )
                              Defendant.                    )
                                                            )

                                            ORDER

       This matter is before the Court on Defendant Labette County Medical Center d/b/a

Labette Health’s motion for leave to amend its Answer (ECF No. 63). As noted in the

motion, Plaintiff consents to the motion and under Fed. R. Civ. P. 15(a)(2) it may be

granted without further notice.

       Additionally, in its discretion, the Court finds good cause for the motion made after

the scheduling order deadline under Fed. R. Civ. P. 16, and finds the balance of factors

weigh in favor of amendment as analyzed under Fed. R. Civ. P. 15(a)(2), and justice

requires amendment.1



1
  The court considers a number of factors in deciding whether to allow an amendment, including
timeliness, prejudice to the other party, bad faith, and futility of amendment. Minter v. Prime
Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182
(1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-JPO, 2013 WL
328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted, 2013 WL 328986 (D.
Kan. Jan. 29, 2013). Rule 15(a)(2) provides leave “shall be freely given when justice so requires,”
and the decision to allow an amendment is within the sound discretion of the court. See J. Vangel
Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283, at *2 (D. Kan.
Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir. 1995)).
      Case 2:19-cv-02060-HLT-GEB Document 64 Filed 03/01/21 Page 2 of 2




      IT IS THEREFORE ORDERED that Defendant Labette County Medical Center

d/b/a Labette Health’s motion for leave to amend its Answer (ECF No. 63) is GRANTED.

Defendant shall file his First Amended Answer no later than March 15, 2021.


      IT IS SO ORDERED.

      Dated at Wichita, Kansas this 1st day of March, 2021.



                                       s/ Gwynne E. Birzer
                                       GWYNNE E. BIRZER
                                       United States Magistrate Judge




                                          2
